El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En una causa por seducción bajo promesa de matrimonio creemos que la corte no cometió error en negarse a ordenar la eliminación de una declaración en que la perjudicada mani-festaba que el acusado, cuando esta le apremió para que se casara con ella, se casó con otra en término de tres días. El matrimonio aparentemente completó la violación de la pro-mesa becba a la perjudicada.
Si se cometió algún error, no era perjudicial el permitir a un testigo manifestar que la perjudicada le dijo al testigo siete meses después'del suceso, que estaba encinta la perju-dicada. Su estado de embarazo quedó probado por otros tes-tigos y aunque no es un becbo muy esencial del juicio, era prueba tendente a corroborar la manifestación de la perjudi-cada de que babía sido deshonrada.
Asimismo no importaba el becbo de que la corte dejó de dar instrucciones al jurado en cuanto al particular.
Como el embarazo fue suficientemente probado, la admi-sión de las manifestaciones becbas por testigos de que la perjudicada babía dicbo que éstaba encinta era un error que no perjudicaba, si es que fue un error, independientemente del becbo de que ni las objeciones ni los señalamientos de error fueron becbos claramente.
Creemos que la corte no cometió error alguno al decir al jurado que el becbo de que el acusado estaba comprometido con otra mujer, aun cuando tuviera conocimiento de ese com-promiso la perjudicada, no destruyó, como cuestión legal, la acusación formulada por el Fiscal. En tanto la instrucción tiende a indicar que se ba probado un caso contra el acüsado el lenguaje empleado está sujeto a crítica, pero el resto de las instrucciones muestra que la corte dejó la cuestión de becbo a la consideración del jurado. Además, no se llamó la atención de la corte respecto a las frases en particular.
Como la ley dispone que la declaración de la perjudicada esté corroborada, creemos que la corte no cometió error al-*439gamo al decir que el jurado no podía haber declarado culpable si el Fiscal no liabía presentado otra prueba. La forma de la instrucción es algo defectuosa por llamar la atención de que otra prueba había sido presentada por el Fiscal; pero como sin esa prueba adicional el acusado hubiera tenido dere-cho a una instrucción perentoria para que se le absolviera y como no hubo objeción específica, no vemos que haya habido error ni perjuicio.
La corte no estuvo justificada en un caso de seducción bajo promesa de matrimonio en informar al jurado que las admi-siones hechas por el acusado de que había deshonrado a la perjudicada era una corroboración suficiente de la manifesta-ción hecha por ella. En este delito hay dos elementos que son igualmente importantes: la seducción y la promesa de matrimonio, y debe haber prueba que tienda a corroborar ca-da uno de dichos elementos. Kenyon v. People, 26 New York, 203, 84 Am. Dec. 177; Armstrong v. People, 70 N. Y. 38; State v. Meister, 60 Or. 469, 120 Pac. 406; 35 Cyc. 1362. De lo contrario queda destruido el propósito de la ley. Es evi-dente que si era suficiente la prueba corroborante de haber inferido la deshonra el acusado, un acusado que no hubiera hecho ninguna promesa podría ser declarado culpable tan pronto como quedara probado el hecho de la seducción. Hubo prueba en los autos tendente a demostrar que al ser obligado el acusado a casarse con la perjudicada prontamente se casó con otra mujer. Se presentó prueba de una relación continuada por mucho tiempo entre el acusado y la perjudicada. Varios testigos declararon que el acusado había admitido el hecho de haberse casado de prisa para evitar que se le obligara a casarse con la perjudicada. Ahora bien, aunque nada de esto es una fuerte corroboración nos inclinamos a creer que era prueba suficiente para dejar a la consideración del jurado la cuestión de si hubo corroboración de la promesa de matri-monio. La prueba, también, de que el acusado dió una sorti-ja a la perjudicada hubiera tendido a corroborar su decla-ración si so hubiera probado dicha entrega mediante prueba *440independiente. En este caso era prueba de referencia que procedía de la perjudicada. La corte, sin embargo, no dió al jurado la oportunidad de resolver sobre el peso de la prueba en relación con la corroboración de la promesa de ma-trimonio.
No se formuló objeción específica o excepción a la instruc-ción de la corte, pero de acuerdo con los principios enunciados en el caso de El Pueblo v. Lebrón, 23 D. P. R. 658, y el de El Pueblo v. Barrios, 23 D. P. R. 831, y casos citados en los mismos, dicho error era fundamental y debe revocarse la sentencia y devolverse el caso para la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenada la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.